Case 18-13694-JDW   Doc 10   Filed 10/09/18 Entered 10/09/18 16:52:29   Desc Main
                             Document     Page 1 of 8
Case 18-13694-JDW   Doc 10   Filed 10/09/18 Entered 10/09/18 16:52:29   Desc Main
                             Document     Page 2 of 8
Case 18-13694-JDW   Doc 10   Filed 10/09/18 Entered 10/09/18 16:52:29   Desc Main
                             Document     Page 3 of 8
Case 18-13694-JDW   Doc 10   Filed 10/09/18 Entered 10/09/18 16:52:29   Desc Main
                             Document     Page 4 of 8
Case 18-13694-JDW   Doc 10   Filed 10/09/18 Entered 10/09/18 16:52:29   Desc Main
                             Document     Page 5 of 8
Case 18-13694-JDW   Doc 10   Filed 10/09/18 Entered 10/09/18 16:52:29   Desc Main
                             Document     Page 6 of 8
Case 18-13694-JDW   Doc 10   Filed 10/09/18 Entered 10/09/18 16:52:29   Desc Main
                             Document     Page 7 of 8
Case 18-13694-JDW   Doc 10   Filed 10/09/18 Entered 10/09/18 16:52:29   Desc Main
                             Document     Page 8 of 8
